Citation Nr: 0033933	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include due to undiagnosed illness.

2.  Entitlement to service connection for tinea pedis, to 
include due to undiagnosed illness.

3.  Entitlement to service connection for dyshidrotic eczema, 
to include due to undiagnosed illness.

4.  Entitlement to service connection for muscle tension 
headaches, to include due to undiagnosed illness.

5.  Entitlement to service connection for gout with 
hyperuricemia, uric acid, to include due to undiagnosed 
illness.

6.  Entitlement to service connection for blood in the urine, 
to include due to undiagnosed illness.

7.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, to include due to undiagnosed illness.

8.  Entitlement to service connection for bilateral high 
frequency hearing loss, to include due to undiagnosed 
illness.

9.  Entitlement to service connection for diabetes mellitus, 
to include due to undiagnosed illness.

10.  Entitlement to service connection for degenerative joint 
disease, left ankle, to include due to undiagnosed illness.

11.  Entitlement to service connection for dysthymic 
disorder, to include due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
August 1991, to include a tour of duty in the Southwest Asia 
theater of operations.  He had additional service with the 
Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that new and 
material evidence had not been presented to reopen a 
previously denied claim of entitlement to service connection 
for hypertension and denied the other claims of service 
connection.  

REMAND

Although the RO determined in the rating action presently on 
appeal that the veteran had not submitted evidence sufficient 
to reopen a claim of service connection for hypertension, the 
Board finds that the claim of service connection for 
hypertension, to include due to an undiagnosed illness is a 
claim separate and distinct from the previously denied claim.  
See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  

From a review of the record, it appears that complete medical 
records pertaining to the veteran's reserve and/or national 
guard service may not have been obtained.  In a July 1992 
statement verifying the veteran's National Guard service, his 
service dates were reported as "29 May 73 - Present."  The 
last service medical record in the claims folder, however, is 
dated in May 1992.  Thus, the RO should confirm the veteran's 
period of service in the reserve and national guard and take 
appropriate steps to obtain any records dated after May 1992.  
See generally, Veterans Claims Assistance Act of 2000, Pub. 
L. 106-475 (to be codified at 38 U.S.C.A. § 5103A(c)(1)).

The Board also notes that in an October 1997 statement, the 
veteran indicated that he was being treated at the VA Medical 
Center (VAMC) in Durham for several of the conditions at 
issue.  The RO requested records from the VAMC; however, the 
only record received pertained to a 1997 Gulf War registry 
examination.  

The Board finds that the duty to assist has not been 
fulfilled.  Id.  Specifically, the veteran's statement has 
the effect of putting VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would be relevant 
to, indeed necessary for, a full and fair adjudication of the 
veteran's claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board further finds that the duty to assist has not been 
fulfilled in that the VA examinations conducted to date did 
not offer an opinion as to the etiology of the disorders in 
question.  The report of a 1997 Persian Gulf examination 
documented the veteran's history of service in the Persian 
Gulf and yielded diagnoses of hypertension, dyshidrotic 
eczema and tinea pedis, but did not include any opinion as to 
etiology of those conditions.  Similarly, the reports of VA 
examinations conducted in April and May 1998 yielded 
diagnoses pertaining to the conditions at issue, but were 
silent as to the etiology of the conditions.  As such, the 
case must be remanded.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should make another attempt to 
verify the veteran's reserve and national 
guard service and secure the pertinent 
medical records through official 
channels.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant in writing and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints pertaining to any of the 
disabilities at issue since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant in writing and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

3.  Thereafter, the veteran should be 
afforded appropriate VA examinations in 
order to determine the nature and 
etiology of his claimed hypertension; 
tinea pedis; dyshidrotic eczema; muscle 
tension headaches; gout with 
hyperuricemia; blood in the urine; 
degenerative lumbar disc disease; 
bilateral high frequency hearing loss; 
diabetes mellitus; degenerative joint 
disease of the left ankle; and dysthymic 
disorder, to include consideration on a 
direct basis and as a chronic disability 
resulting from an undiagnosed illness.  
The claims folder must be made available 
to the examiners and all indicated tests, 
studies and evaluations should be 
performed.  

Based on the examination and study of the 
case, the examiners are requested to 
offer an opinion as to whether it is at 
least as likely as not that any diagnosed 
hypertension; tinea pedis; dyshidrotic 
eczema; muscle tension headaches; gout 
with hyperuricemia; blood in the urine; 
degenerative lumbar disc disease; 
bilateral high frequency hearing loss; 
diabetes mellitus; degenerative joint 
disease of the left ankle; and dysthymic 
disorder is etiologically related to the 
veteran's military service.  

If there are objective indications of the 
claimed conditions which are not 
attributable to a known diagnostic 
disability or disabilities, the examiners 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's complaints are related to his 
military service, to include due to an 
undiagnosed illness.  

An opinion must be expressed with regard 
to each disability and a complete 
rationale for all opinions expressed must 
be provided.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


